Case 1:19-mj-00079-JCG Document 1 Filed 09/09/19  Page
                                               UNITED   1 of DISTRICT
                                                      STATES 4        COURT
                                                 SOUTHERN DISTRICT OF MISSISSIPPI


                                                         FILE D
                                                          Sep 09 2019
                                                   ARTHUR JOHNSTON, CLERK
Case 1:19-mj-00079-JCG Document 1 Filed 09/09/19 Page 2 of 4
Case 1:19-mj-00079-JCG Document 1 Filed 09/09/19 Page 3 of 4
Case 1:19-mj-00079-JCG Document 1 Filed 09/09/19 Page 4 of 4
